            Case 1:19-cv-05266-JGK Document 1 Filed 06/05/19 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 LAURA LONGWELL,

                               Plaintiff,                       Docket No. 1:19-cv-5266

        - against -                                             JURY TRIAL DEMANDED


 FASHION GPS, INC.

                                Defendant.


                                            COMPLAINT

       Plaintiff Laura Longwell (“Longwell” or “Plaintiff”) by and through her undersigned

counsel, as and for her Complaint against Defendant Fashion GPS, Inc. (“Fashion GPS” or

“Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of items at the museum of bags, owned and registered by Longwell, a

professional photographer. Accordingly, Longwell seeks monetary relief under the Copyright

Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and/or transacts business in New York.
            Case 1:19-cv-05266-JGK Document 1 Filed 06/05/19 Page 2 of 4




       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Longwell is a professional photographer in the business of licensing her

Photograph to print and online media for a fee having a usual place of business at 427 Ellerslie

Avenue, Ambler, PA 19002.

       6.      Upon information and belief, Fashion GPS is a foreign business corporation duly

organized and existing under the laws of the State of Delaware, with a place of business at 22

West 27th Street, 11th Floor, New York, New York 10001. Upon information and belief, Fashion

GPS is registered with the New York State Department of Corporations to do business in New

York. At all times material hereto, Fashion GPS has owned and operated a website at the URL:

www.LaunchMetrics.com (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Longwell photographed items at the museum of bags (the “Photograph”). A true

and correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Longwell is the author of the Photograph and has at all times been the sole owner

of all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 2-150-696.

       B.      Defendant’s Infringing Activities

       10.     Fashion GPS ran an article on the website entitled Understanding the Forward-

thinking Dutch Fashion Industry. See

https://www.launchmetrics.com/resources/blog/understanding-dutch-fashion-industry. The
            Case 1:19-cv-05266-JGK Document 1 Filed 06/05/19 Page 3 of 4




article featured the Photograph. A screenshot of the Photograph on the Website is attached hereto

as Exhibit B.

          11.   Fashion GPS did not license the Photograph from Plaintiff for its article, nor did

Fashion GPS have Plaintiff’s permission or consent to publish the Photograph on its Website.

                                CLAIM FOR RELIEF
                     (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                (17 U.S.C. §§ 106, 501)

          12.   Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

          13.   Fashion GPS infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. Fashion GPS is not, and has never been,

licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.

          14.   The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          15.   Upon information and belief, the foregoing acts of infringement by Fashion GPS

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          16.   As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                                     PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully requests judgment as follows:
            Case 1:19-cv-05266-JGK Document 1 Filed 06/05/19 Page 4 of 4




       1.      That Defendant Fashion GPS be adjudged to have infringed upon Plaintiff’s

               copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

               gains or advantages of any kind attributable to Defendant’s infringement of

               Plaintiff’s Photograph;

       3.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       4.      That Plaintiff be awarded punitive damages for copyright infringement;

       5.      That Plaintiff be awarded attorney’s fees and costs;

       6.      That Plaintiff be awarded pre-judgment interest; and

       7.      Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       June 5, 2019
                                                             LIEBOWITZ LAW FIRM, PLLC
                                                             By: /s/Richard Liebowitz
                                                                  Richard P. Liebowitz
                                                             11 Sunrise Plaza, Suite 305
                                                             Valley Stream, NY 11580
                                                             Tel: (516) 233-1660
                                                             RL@LiebowitzLawFirm.com

                                                           Attorneys for Plaintiff Laura Longwell
